DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed towards non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

	In this case, claims 1-20 warrant a rejection in view of Alice under the current guidelines. Applying the 101 flowchart Mayo analysis: 
STEP 1: YES, claims 1-20 are directed to one or more of the four statutory categories of invention. 

STEP-2A: YES, claims 1-20 are directed to creating ad hoc groupings for objects based on one or more monitored conditions.
Claims 1, 8, and 20 are rejected under 35 U.S.C. 101 because the claimed invention, under prong one of step 2A, is directed to performing mental steps by a human utilizing a general purpose computer (or pencil & paper) without significantly more. The claim(s) recite(s) “creating ad hoc groupings for the objects, wherein each ad hoc grouping is based on at least one of the conditions; selecting an ad hoc grouping for validation; and determining whether the data points are valid using the data points associated with the objects in the selected ad hoc grouping.”. This judicial exception is not integrated into a practical application because, under prong two, because: Claim 1 only performs determining whether a data point is valid but does not utilize said information & Claims 8 and 20 replace the data point with a general purpose computer that was abstractly calculated via a mental step but don’t produce an otherwise non-ambiguous practical application.  

STEP-2B: NO, The claim(s) does/do not include additional elements under step 2B that are sufficient to amount to significantly more than the judicial exception because the additional features claimed are well-understood, routine and conventional generic functions.  More specifically, Claim 1 only performs determining whether a data point is valid but does not utilize said information & Claims 8 and 20 replace the data point with a general purpose computer that was abstractly calculated via a mental step but don’t produce an otherwise non-ambiguous practical application.  Accordingly, these limitations have been determined to be well-understood, routine or conventional by virtue of the applicant's specification. The specification describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known since the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112 (first paragraph) or (a), see particularly 0017, which generally reflects that ambiguity of the performance of the ad hoc groupings and/or data validation. Therefore, claim(s) 1, 8, and 20 are directed to non-statutory subject matter. Therefore, these additionally recited elements, when viewed singly and in ordered combination (under a Bascom analysis), do not rise to significantly more than the identified abstract idea. Accordingly, the claims are not eligible subject matter under 101.  Likewise, claims 2-7 & 9-19 are rejected, at least based on their respective dependencies on claims 1, 8, and 20.  Furthermore, claims 2-7 and 9-19 also do not integrate the system into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (Pre-Grant Publication No. US 2010/0318836 A1), hereinafter Ness, in view of Zhu Wei et al. (Patent No. US 8,478,534 B2), hereinafter Zhu.

2.	With respect to claim 1, Ness taught a computer-implemented method, comprising: receiving one or more monitored conditions associated with objects (0015, where the data elements are groups and monitored); creating ad hoc groupings for the objects, wherein each ad hoc grouping is based on at least one of the conditions (0015, where the data elements are groups and monitored); receiving at least one data point associated with each object (0015, where the data elements are data points.  See also: 0037, the anomaly data points).
However, Ness did not explicitly state selecting an ad hoc grouping for validation; and determining whether the data points are valid using the data points associated with the objects in the selected ad hoc grouping.  On the other hand, Zhu did teach selecting an ad hoc grouping for validation (column 7, line 54 – column 8, line 8, where the validating of step 7 is for the grouped data); and determining whether the data points are valid using the data points associated with the objects in the selected ad hoc grouping (column 7, line 54 – column 8, line 8, where the validating of step 7 is for the grouped data).  Both of the systems of Ness and Zhu are directed towards managing grouped data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize validating the data, as taught by Zhu, in order to better ensure data consistency.

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Ness taught receiving updated conditions associated with the objects (0059, redefining the alert condition); and adjusting the ad hoc groupings for the objects based on at least one of the updated conditions (0059).

4.	As for claim 3, it is rejected on the same basis as claim 2.  In addition, Ness taught terminating one or more of the ad hoc groupings based on at least one of the updated conditions (0046, the changes to the data elements to be collected).

5.	As for claim 4, it is rejected on the same basis as claim 2.  In addition, Ness taught wherein the at least one of the updated conditions is different from the at least one of the conditions for creating the ad hoc grouping (0059).

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Ness taught wherein each object belongs to one or more ad hoc grouping (0015, where the data elements are groups and monitored, and 0004, where the data elements are the objects).

7.	As for claim 6, it is rejected on the same basis as claim 1.  In addition, Zhu taught wherein determining whether the data points are valid includes determining whether the data points are valid for a first function (column 11, line 65 to column 12, line 12); and in response to determining that the data points are invalid for a first function, maintaining the data points for a second function (column 11, line 65 to column 12, line 12).

8.	With respect to claims 8 and 20, Ness taught a computer-implemented method, comprising: determining ad hoc groupings for objects, wherein each ad hoc grouping is based on at least one condition of the objects (0015, where the data elements are groups and monitored, and 0004, where the data elements are the objects); receiving data points associated with the objects (0015, where the data elements are groups and monitored); determining whether one or more of the data points associated with the objects in one of the ad hoc groupings is an outlier from other data points associated with the objects in the ad hoc grouping (0037); in response to determining that one or more of the data points is an outlier, discarding the one or more outlier data points (0037, the removed data element).
However, Ness did not explicitly state replacing the one or more outlier data points with a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping.  On the other hand, Zhu did teach replacing the one or more outlier data points with a replacement data point determined based on the other data points associated with the objects in the ad hoc grouping (column 22, lines 32-34, where the outlying criteria is modified for similarity). Both of the systems of Ness and Zhu are directed towards managing grouped data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to utilize replacing the outlying data, as taught by Zhu, in order to better ensure data consistency.	
	

9.	As for claim 9, it is rejected on the same basis as claim 8.  In addition, Ness taught receiving updated conditions associated with the objects; and adjusting the ad hoc groupings for the objects based on at least one of the updated conditions (0059, redefining the alert condition).

10.	As for claim 10, it is rejected on the same basis as claim 9.  In addition, Ness taught in response to adjusting the ad hoc groupings, redetermining whether one or more data points is an outlier; in response to determining that the one or more data points is an outlier, discarding the one or more data points (0037, where the process repeats); and replacing the one or more data points with a replacement data point determined based on the other data points associated with the objects in the adjusted ad hoc grouping (0037, the removed data point).

11.	As for claim 11, it is rejected on the same basis as claim 9.  In addition, Ness taught wherein the at least one of the updated conditions is different from the at least one of the conditions for creating the ad hoc grouping (0059, redefining the alert condition).

12.	As for claim 12, it is rejected on the same basis as claim 8.  In addition, Ness taught wherein each object belongs to one or more ad hoc grouping (0015, where the different groups pertain to the different selected conditions).

13.	As for claim 13, it is rejected on the same basis as claim 8.  In addition, Zhu taught wherein the replacement data point is calculated based on an average of the data points associated with the objects in the ad hoc grouping (column 8, lines 18-24).

14.	As for claim 14, it is rejected on the same basis as claim 13.  In addition, Zhu taught wherein the replacement data point includes a predetermined offset to reflect a more conservative interpretation of the data (figure 2b, where it can be seen that the data is offset from the 0 point and claiming “in order to reflect a more conservative interpretation of the data” is to claim the intended results.  Furthermore, Zhu teaches providing a conservative interpretation in column 10, lines 7-12).

15.	As for claim 15, it is rejected on the same basis as claim 8.  In addition, Zhu taught wherein the replacement data point is one of the data points associated with the objects in the ad hoc grouping (column 22, lines 32-34, where the outlying criteria is modified for similarity).

16.	As for claim 16, it is rejected on the same basis as claim 15.  In addition, Zhu taught wherein the replacement data point includes a predetermined offset to reflect a more conservative interpretation of the data (figure 2b, where it can be seen that the data is offset from the 0 point and claiming “in order to reflect a more conservative interpretation of the data” is to claim the intended results.  Furthermore, Zhu teaches providing a conservative interpretation in column 10, lines 7-12).

17.	As for claim 17, it is rejected on the same basis as claim 8.  In addition, Zhu taught wherein the outlier data point is one of a sequence of data points associated with the object in the ad hoc grouping (column 22, lines 24-27, the outlier cluster).

18.	As for claim 18, it is rejected on the same basis as claim 17.  In addition, Ness taught wherein the replacement data point includes a predetermined offset to reflect a more conservative interpretation of the data (figure 2b, where it can be seen that the data is offset from the 0 point and claiming “in order to reflect a more conservative interpretation of the data” is to claim the intended results.  Furthermore, Zhu teaches providing a conservative interpretation in column 10, lines 7-12).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ness, in view of Zhu, and in further view of Official Notice.

19.	As for claims 7 and 19, they are rejected on the same basis as claims 1 and 8 (respectively).  However, Ness did not explicitly state wherein the objects are perishable food products.  On the other hand, the examiner gives official notice that the actual objects, upon which the data is being monitored, is generic and could’ve been applied to anything able to be monitored and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ness, to monitor perishable food objects, as doing so was simply an object to be monitored.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Phillips (Patent No. US 8,291,069 B1).
	(b)  Cella (Pre-Grant Publication No. US 2019/0025813 A1).
	(c)  Maheshwari (Pre-Grant Publication No. US 2016/0103559 A1).
	(d)  Sparago (Patent No. US 11,262,196 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452